Citation Nr: 0604535	
Decision Date: 02/16/06    Archive Date: 02/28/06

DOCKET NO.  00-19 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased rating for chondromalacia of 
the left knee, currently evaluated as 20 percent disabling.

2.  Entitlement to an increased rating for chondromalacia of 
the right knee, currently evaluated as 20 percent disabling.  

3.  Entitlement to a rating in excess of 10 percent for 
residuals of a right pelvic fracture for the period prior to 
February 4, 2005.

4.  Entitlement to a rating in excess of 20 percent for 
residuals of a right pelvic fracture for the period from 
February 4, 2005.  

5.  Entitlement to a total disability evaluation for 
compensation based on individual unemployability.  



ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty from May 1979 to October 
1984.  

This matter was most recently before the Board of Veterans' 
Appeals (Board) in May 2001, at which time it was remanded to 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio, for additional development.  On remand, 
the veteran's claims file was transferred to the RO in 
Winston-Salem, North Carolina, and that RO in rating action 
in March 2005 increased the rating assigned for the veteran's 
right pelvic fracture from 10 percent to 20 percent, 
effective from February 4, 2005.  Hence, the issues 
identified on the title page of this document have been 
revised to reflect the RO's March 2005 action.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the veteran 
if further action is required on her part.


REMAND

The record reflects that, in November 2005, Board personnel 
requested that the RO schedule the veteran for a 
videoconference hearing before the Board.  Such a proceeding 
was scheduled to occur in January 2006, but the veteran 
failed to appear.  There is however, no indication in the 
record that the veteran was ever made aware of the fact that 
a hearing had been scheduled, inasmuch as a copy of the RO 
correspondence notifying the veteran of the date, time, and 
location of the scheduled hearing are not now of record.  
Remand is required to ensure that the veteran is provided her 
hearing, as well as sufficient, advance notice of the hearing 
scheduled by the RO.  

Accordingly, this matter is REMANDED for the following:

The veteran must be scheduled for a 
hearing before the Board, either sitting 
at the RO or by videoconference 
technology, as to the matters herein on 
appeal.  Written notice of the date, 
time, and location of the scheduled 
hearing must be provided by the RO to the 
veteran at her current address of record 
in advance of any such hearing and a copy 
of such notice must be included in the 
veteran's claims folder.  

Thereafter, after completing any further actions needed, the 
RO should return the case to the Board.  The veteran need 
take no action until otherwise notified.  The veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the AMC/RO.  
Kutscherousky v. West, 12 Vet.App. 369 (1999).  The purpose 
of this remand is to preserve the veteran's due process 
rights.  No inference should be drawn as to the outcome of 
this matter by the action herein requested.  



_________________________________________________
WARREN W. RICE, JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



 
 
 
 


